Citation Nr: 0904133	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-18 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of an 
umbilical hernia repair.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for a right foot and 
left foot disability.

4.  Entitlement to service connection for a left foot 
disability

5.  Entitlement to service connection for a right wrist 
disability.

6.  Entitlement to service connection for a right hand 
disability.

7.  Entitlement to service connection for a left shoulder 
disability.

8.  Entitlement to service connection for a right leg and 
left leg disability.

9.  Entitlement to service connection for a right knee 
disability.

10.  Entitlement to service connection for a left knee 
disability.

11.  Entitlement to service connection for a back disability.

12.  Entitlement to service connection for a neck disability.

13.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

In November 2008, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.  

The issues of entitlement to service connection for a right 
foot and left foot disability, for a back disability, and for 
a left knee disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  On November 17, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal as to service 
connection for residuals of an umbilical hernia repair, 
tuberculosis, right wrist, right hand, left shoulder, right 
leg and left leg, right knee, neck, and headaches is 
requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for residuals of an umbilical 
hernia repair by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for tuberculosis by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for a right wrist disability 
by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

4.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for a right hand disability 
by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

5.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for a left shoulder 
disability by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

6.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for a right leg and left leg 
disability by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

7.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for a right knee disability 
by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

8.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for a neck disability by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

9.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for headaches by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Residuals of an Umbilical Repair, 
Tuberculosis, Right Wrist, Right Hand, Left Shoulder, Right 
Leg and Left Leg, Right Knee, Neck, and Headaches

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn the appeals concerning service connection for 
residuals of an umbilical repair, tuberculosis, right wrist, 
right hand, left shoulder, right leg and left leg, right 
knee, neck, and headaches and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal as to service connection for residuals of an 
umbilical repair is dismissed.

The appeal as to service connection for tuberculosis is 
dismissed.

The appeal as to service connection for a right wrist 
disability is dismissed.

The appeal as to service connection for a right hand 
disability is dismissed.

The appeal as to service connection for a left shoulder 
disability is dismissed.

The appeal as to service connection for a right leg and left 
leg disability is dismissed.

The appeal as to service connection for a right knee 
disability is dismissed.

The appeal as to service connection for a neck disability is 
dismissed.

The appeal as to service connection for headaches is 
dismissed.




REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the courts, are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate his disability 
compensation claims.  38 C.F.R. § 3.159. 

A review of the record shows that the Veteran was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims for service connection 
for foot, back and left knee disabilities by correspondence 
dated in March 2006 and April 2006.  

Before the RO issued its last adjudication in this matter, 
the Veteran informed the VA examiner in July 2006 that he had 
been in receipt of disability benefits from the Social 
Security Administration (SSA) since 2002, probably for 
degenerative disc disease in his spine.  There is no 
indication in the claims file that the RO ever attempted to 
obtain a copy of SSA's decision or the Veteran's SSA medical 
records.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the Veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

The AMC/RO also should obtain and associate with the claims 
file all outstanding medical records.  The claims file 
reflects that the Veteran has received treatment from a VA 
clinic in Gadsden, Alabama; however, as the claims file only 
includes records from the clinic dated up to July 2005, any 
additional records from the facility should be obtained.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  If 
medical evidence utilized in processing 
such claim is not available, that fact 
should be documented by SSA and such 
notice entered in the claims folder.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

2.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran 
for his claimed bilateral foot, back and 
left knee disorders and whose records are 
not found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
these disorders from the VA clinic in 
Gadsden, Alabama, for the period from 
July 2005 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
them the opportunity to obtain and submit 
those records for VA review.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues of entitlement to service 
connection for a right foot and left foot 
disability, entitlement to service 
connection for a left knee disability, 
and entitlement to service connection for 
a back disability should be reviewed with 
consideration of all applicable laws and 
regulations and on the basis of all the 
evidence on file.  If any benefit sought 
on appeal remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case (SSOC) 
and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


